DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19, 22, 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 22, 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowger et al (U.S. Pat. 5,788,388) in view of Harvey et al (U.S. Pub. 2013/0155157)
Regarding claim 16, a fluid supply cartridge (12) vertically insertable into a fluid ejection device (Figures 1-3) comprising: a housing (Figure 3); a supply of fluid within the housing (Fluid in reservoir 14); a digital fluid level sensor (90, 92) within the housing and in contact with the fluid to measure a level of the fluid within the housing (Figures 1-3; Claim 1; Column 2, Line 46 – Column 3, Line 2; Column 3, Lines 35-45; Column 3, Line 65 – Column 4, Lines 8; Column 4, Line 66 – Column 5, Line 20)
A vertical interface at a surface of the housing to connect the fluid supply cartridge to a fluid ejection device (10)
A fluid interconnect septum (66) to vertically fluidically interconnect the supply of fluid to the fluid ejection device (Figure 3; Column 3, Lines 20-34)
A vertically oriented electrical interface (20, 72) to vertically conductively connect the digital fluid level sensor to a corresponding electrical interface of the fluid ejection device (Figures 1-3; Column 3, Lines 35-45; Column 3, Line 65 – Column 4, Lines 8; Column 4, Line 66 – Column 5, Line 20)
Wherein the vertically oriented electrical interface is a electrical interface (20, 72) insertable into a corresponding connector of the corresponding electrical interface of the fluid ejection device (Column 3, Line 20 – Column 4, Line 8)
Harvey discloses wherein the electrical interface is a circuit board (19) configured to be insertable into a corresponding connector of the corresponding electrical interface (18) of the fluid ejection device (Figure 3; Paragraph 0031)
At the time the invention was made it would have been obvious to incorporate the circuit board of the fluid supply cartridge to be insertable into a corresponding connector of the fluid ejection device as taught by Harvey into the device of Cowger, for the purpose of exchanging data and fluid while maintaining a secure and tight connection between the cartridge and receiving structure
Regarding claims 22, 31, Cowger discloses contiguous vertically oriented electrical interface and a digital fluid level sensor (Figures 1-3; Column 3, Lines 35-45; Column 3, Line 65 – Column 4, Lines 8; Column 4, Line 66 – Column 5, Line 20)
Cowger discloses the claimed invention except for a vertically oriented electrical interface is an integrated part of the digital fluid level sensor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the electrical interface and digital fluid level sensor, since it has bene held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to integrate the electrical interface and digital fluid level sensor, for the purpose of incorporating a compact structure on the ink jet cartridge
Regarding claim 27, Cowger discloses a fluid supply cartridge (12) vertically insertable into a fluid ejection device (Figures 1-3) comprising: a housing (Figure 3); a supply of fluid within the housing (Fluid in reservoir 14); a digital fluid level sensor (90, 92) within the housing and in contact with the fluid to measure a level of the fluid within the housing (Figures 1-3; Claim 1; Column 2, Line 46 – Column 3, Line 2; Column 3, Lines 35-45; Column 3, Line 65 – Column 4, Lines 8; Column 4, Line 66 – Column 5, Line 20)
A vertical interface at a surface of the housing to connect the fluid supply cartridge to a fluid ejection device (10)
A fluid interconnect septum (66) to vertically fluidically interconnect the supply of fluid to the fluid ejection device (Figure 3; Column 3, Lines 20-34)
A vertically oriented electrical interface (20, 72) to vertically conductively connect the digital fluid level sensor to a corresponding electrical interface of the fluid ejection device (Figures 1-3; Column 3, Lines 35-45; Column 3, Line 65 – Column 4, Lines 8; Column 4, Line 66 – Column 5, Line 20)
Harvey discloses wherein the electrical interface is a circuit board (19) configured to be insertable into a corresponding connector of the corresponding electrical interface (18) of the fluid ejection device (Figure 3; Paragraph 0031)
At the time the invention was made it would have been obvious to incorporate the circuit board of the fluid supply cartridge to be insertable into a corresponding connector of the fluid ejection device as taught by Harvey into the device of Cowger, for the purpose of exchanging data and fluid while maintaining a secure and tight connection between the cartridge and receiving structure
Cowger in view of Harvey discloses the claimed invention except for the vertically oriented electrical interface is a connector configured such that a corresponding circuit board of the corresponding electrical interface of the fluid ejection device is insertable into the connector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the circuit board on the fluid ejection device and the connector on the fluid supply cartridge, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to configure the circuit board on the fluid ejection device and the connector on the fluid supply cartridge, for the purpose of exchanging data between the fluid ejection device and the fluid supply cartridge

Claims 17-19, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowger et al (U.S. Pat. 5,788,388) as modified by Harvey et al (U.S. Pub. 2013/0155157) and further in view of Steinmetz et al (U.S. Pub. 2004/0183873)
Regarding claims 17, 28, Steinmetz discloses a first fluidic interconnect septum (156) and a second fluidic interconnect septum (158) for ink and air (Figure 5; Paragraphs 0050-0052)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Steinmetz into the device of Cowger, for the purpose of enhancing ink delivery from the ink container (Paragraph 0051)
Regarding claims 18, 29, Steinmetz discloses wherein the first fluidic interconnect septum and the second fluidic interconnect septum are disposed to a same side of the contiguous vertically oriented electrical interface (160) (Figure 5)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Steinmetz into the device of Cowger, for the purpose of enhancing ink delivery from the ink container (Paragraph 0051)
Regarding claims 19, 30, Steinmetz discloses wherein the contiguous vertically oriented electrical interface (160) is disposed between the first fluidic interconnect septum and the second fluidic interconnect septum (Figure 5)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Steinmetz into the device of Cowger, for the purpose of enhancing ink delivery from the ink container (Paragraph 0051)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 4, 2022